Citation Nr: 0609506	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating, on an extraschedular 
basis, for arthritis of the thoracic spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating, on an extraschedular 
basis, for intervertebral disc syndrome of the lumbosacral 
spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to an increased rating for his thoracic and 
lumbar spine disability.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter was previously before the Board in February 
2004, it was remanded for further development and 
adjudication.  

In August 2005, the Board granted a separate 10 percent 
rating for arthritis of the thoracic spine and also granted a 
separate 40 percent rating for intervertebral disc syndrome 
of the lumbosacral spine.  In the same decision, the Board 
remanded the extraschedular aspect of the veteran's claim for 
an increased rating for his thoracic and lumbar spine 
disability.  In January 2006, the RO denied extraschedular 
evaluation and the matter is returned to the Board for 
further review.  


FINDINGS OF FACT

The evidence of record does not support a finding that the 
veteran's arthritis of the thoracic spine and intervertebral 
disc syndrome of the lumbosacral spine (back disabilities) 
result in marked interference with employment and thus 
presents an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards.





CONCLUSION OF LAW

The criteria for submission for an extraschedular evaluation 
for the veteran's back disabilities are not met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in March 2003, 
and February and October 2004, provided the veteran with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  The veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
entitlement to higher evaluations for his back disabilities.  
Specifically, the veteran was informed of his responsibility 
to identify, or submit directly to VA, medical evidence that 
shows that the veteran's service-connected disabilities had 
gotten worse.  The veteran was told that this evidence is 
usually shown by recent (preferably within the last twelve 
months) medical records, as well as evidence from other 
sources.  And the veteran was also generally invited to send 
information or evidence to VA that may support his claims.

By way of June 1992 and September 2005 rating decisions, a 
January 1994 Statement of the Case, and August 1995, April 
2003, April 2005, and January 2006 Supplemental Statements of 
the Case, the veteran was advised of the basic law and 
regulations governing his claims, and the basis for the 
decisions regarding his claims.  These documents, along with 
the RO's VCAA and development letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In this case, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include, in addition to elements 
discussed above, the veteran's status, degree of the 
veteran's disability, and the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, notice to the 
veteran must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran's status is not in 
dispute, and it is clear from the record that he was provided 
with notice regarding the degree of his disabilities.  This 
information, generally consisting of scheduler and 
extraschedular evaluations, the relevant diagnostic codes, 
and the types of evidence relevant to the veteran's claims, 
was provided in the letters, Statements of the Case and 
Supplemental Statements of the Case detailed above.  See, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the effective date of the veteran's 
disabilities, the Court indicated that the veteran must be 
notified that the effective date of an award and any assigned 
disability rating(s) will be determined based on when VA 
receives the claim, when the evidence that establishes the 
basis for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  In this case, the increased ratings 
awarded for the veteran's back disabilities in the August 
2005 Board decision were made effective the date that the 
veteran's claims for increased rating were received by the RO 
in April 1992.  Thus, the veteran was given the earliest 
effective date available for his increased rating claims.  
38 U.S.C.A. § 5110(a).  Despite the inadequate notice 
provided to the veteran on this element, therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

In the present case, the Board also notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decisions in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the April 2005 and 
January 2006 Supplemental Statements of the Case and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that, with the exception noted 
above, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the veteran has had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (notice regarding five elements of a 
claim); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement, pertaining to the evidence in the claimant's 
possession or a similar request to that effect).  See also, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
context, it is well to observe that the VCAA requires only 
that the duty to notify be satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical evidence, including private and VA 
medical reports and records, multiple VA examinations in 
connection with his claims, and statements submitted by the 
veteran and his representative in support of the claims.  In 
addition, the Board notes that this matter has been 
previously remanded for additional development.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for with respect to the 
veteran's claims.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Extraschedular consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).

As a preliminary matter, the Board notes that in August 2005, 
the Board granted a separate 10 percent rating for arthritis 
of the thoracic spine and also granted a separate 40 percent 
rating for intervertebral disc syndrome of the lumbosacral 
spine.  In the same decision, the Board remanded the 
extraschedular aspect of the veteran's claim for an increased 
rating for his thoracic and lumbar spine disability. The 
veteran did not file a Notice of Appeal of the Board's 
determination with the United States Court of Appeals for 
Veterans Claims) (Court) and therefore the Board decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7266.  As such, the issue of entitlement to an 
increased schedular rating is no longer before the Board.

The medical evidence regarding the veteran's back disability 
in this case consists of private and VA treatment records, 
and multiple VA examinations.

In May 1992, the veteran was afforded a VA examination in 
connection with his claim.  At the outset of his report, the 
physician noted that the veteran's thoracic and lumbar spine 
disability stemmed from an in-service motor vehicle accident.  
During the examination, the veteran complained of having low 
back pain that radiated into his left lower thigh.  In 
addition, he stated that he worked part time as a driver 
approximately 32 hours per week; he explained that he had to 
be careful not to aggravate his low back pain by lifting or 
pulling objects.

The examiner indicated that the veteran was able to walk, 
stand and squat "with some pain."  He had normal lumbar 
lordosis and there was tenderness of the paralumbar 
musculature on the left side with muscle spasm.  Although he 
did not the findings of range of motion studies, he described 
them as normal.  Ankle jerk was positive on both sides and 
straight leg raising was to 80 degrees, bilaterally.  The 
physician diagnosed the veteran as having status post chronic 
lumbosacral strain with a history of trauma, with residual, 
ongoing pain of the left paralumbar musculature with 
radiculopathy to the left lower extremity.  In addition, he 
noted that the veteran was able to work 32 hours a week as a 
driver for the United States Postal Service (USPS).

In May 1993, the veteran filed a report prepared by his 
private treating physician, Dr. Ritchie J. Parrotta.  Dr. 
Parrotta stated that he had treated the veteran for ongoing 
lumbar, thoracic and cervical spasm.  He added that the 
veteran had chronic and recurrent back problems and that he 
underwent physical therapy and used Flexeril and Naprosyn to 
treat the condition.  

In a February 1994 report, Dr. Parrotta indicated that he had 
seen the veteran for treatment of low back pain.  He reported 
that "periodic" upper and lower back pain during the prior 
year and that X-rays of the thoracic spine revealed 
osteoarthritic changes.  Dr. Parrotta added that during the 
examination the veteran had lower lumbar muscle spasm and 
pain, and that X-rays disclosed osteoarthritic changes.  He 
diagnosed the veteran as having chronic degenerative disease 
of the thoracic and lumbar spine and indicated that he had 
prescribed anti-inflammatory medications and physical therapy 
to treat the condition.

In a May 1995 report, Dr. Parrotta stated that he was 
continuing to treat the veteran for lumbosacral strain pain 
and indicated that he had degenerative disease of the 
lumbosacral strain that had responded well to Naprosyn.  He 
indicated that the veteran had decreased low back range of 
motion and decreased straight leg raise and that he also 
treated that disability with warm compresses.

In May 1995, the veteran was afforded another formal VA 
examination.  At the outset of the report, the examiner 
discussed the veteran's pertinent medical history and noted 
he sustained thoracic and lumbar spine disabilities during 
service.  The examiner also reported that the veteran stated 
that since the May 1992 VA examination, his lumbar pain had 
worsened, and that Naprosyn no longer provided him any 
relief.  He added that due to his lumbar spine disability, 
the veteran had difficulty lifting objects that weighed more 
than 30 to 40 pounds.  In addition, the veteran complained of 
having constant low back pain that was exacerbated by 
lifting, but denied having any bowel sphincter or bladder 
disturbances; he also reported having pain in the lower 
thoracic area.

The examiner indicated that the veteran's back pain radiated 
to the left hip and left thigh on the front and the lateral 
aspect.  He added that the veteran had numbness and burning 
on the front third of the left upper thigh.  In addition, the 
examination disclosed that the veteran had a mild 
paravertebral muscle spasm at L3-L4 and at the L-5 area.  
Range of motion of motion studies revealed that the veteran 
had forward flexion to 95 degrees, backward extension to 35 
degrees, lateral flexion to 40 degrees, right rotation to 35 
degrees, and left rotation to 30 degrees, with objective 
evidence of pain on lateral motion.  The veteran was able to 
walk without difficulty and the sensory examination was 
normal to pin, temperature and touch in his lower 
extremities.  His knee and ankle reflexes were 4+ bilaterally 
active and equal, and there were no sphincter or bowel 
disturbances.

X-rays revealed moderate to marked narrowing of the 
interspace between L5-S1 and minimal degenerative changes of 
the lumbar and thoracic vertebral bodies.  The diagnoses were 
history of trauma to the lumbosacral spine; degenerative 
joint disease of the lumbosacral spine; mild paravertebral 
muscle spasm; and normal neurological examination.  
Subsequent to offering these impressions, the examiner 
commented that the veteran was employed as a truck driver and 
worked 20 to 30 hours per week with no difficulty performing 
his job.

Private treatment records from Newton Medical, dated in 
August 1997, show that the veteran received treatment for 
severe lumbosacral strain; the physician stated that the 
veteran had severe symptoms of lumbar spine pain and muscle 
spasm and recommended that he treat the condition with rest 
and moist heat.  In addition, X-rays revealed that he had 
degenerative disc disease at L2-L3, L3-L4, and L5-S1.

In addition, records of the veteran's care by Dr. Parrotta, 
dated from August to September 1997, show that the veteran 
received treatment for low back and right hip problems.  He 
had restricted range of motion and decreased straight leg 
raising.  Dr. Parrotta him advised not to lift heavy objects 
and recommended that he continue treating the condition with 
Naprosyn and warm compresses.

In September 1997, the veteran was afforded another formal VA 
examination.  At the examination, the veteran reported 
suffering from lumbosacral and right trochanteric pain; to 
treat the right hip pain, the veteran recently received a 
steroid injection, which provided some relief.  He also 
complained of having numbness as well as a burning sensation 
on his right thigh; however, he denied having any bladder or 
bowel incontinence.  The veteran further reported that his 
lumbosacral strain pain had increased during the past two 
years, and that he currently treated the condition by taking 
1,000 mg of Naprosyn each day as well as Tylenol.

The examination revealed that the veteran had loss of lumbar 
spine lordosis, with paravertebral muscle spasm at L-3, L-4, 
and L-5.  Range of motion studies disclosed that he had 
forward flexion to 70 degrees, backward extension to 28 
degrees, lateral flexion bilaterally to 30 degrees, right 
rotation to 28 degrees, and left rotation to 30 degrees.  In 
addition, the examiner commented that there was objective 
evidence of pain on right-sided lateral motion.  The 
neurological examination was normal, as was the evaluation of 
the right hip.  The diagnoses were degenerative disc disease 
at L2-L3, L3-L4, and L5-S1; degenerative joint disease of the 
lumbosacral spine; paravertebral muscle spasm; right hip pain 
with steroid injection for greater trochanteric bursitis of 
the right hip.

That same day, the same examiner also performed a 
neurological examination; his impression was "normal 
neurological examination."

In April 2003, the veteran was afforded another formal VA 
examination.  At the outset of the report, the examiner 
discussed the veteran's pertinent medical history, and noted 
his complaint of chronic daily back pain involving his low 
back, with radiation to his right and left hips; he also 
reported having occasional pain in his thoracic region.  The 
veteran stated that he had had low back and thoracic spine 
problems since service, and reported that he experienced 
flare-ups of the condition approximately two to three times 
per month; he indicated that during these episodes, he leans 
on furniture as he walks.  He further reported that numerous 
activities aggravated his back symptoms, including raking 
leaves, pulling, and lifting heavy objects.  In addition, the 
veteran indicated that, due to his back problems, he had 
difficulty dressing and bathing and was unable to work his 
regular hours, missing 15 to 18 days each year due to the 
condition.

The examiner reported that other than during flare-ups, the 
veteran was able to perform the activities of daily living, 
but that he no longer engaged in deer hunting, dancing, 
baking, bowling and woodworking due to his back pain.  Range 
of motion studies revealed that he had forward flexion to 80 
degrees and backward extension to 20 degrees.  In addition, 
the examiner reported that the veteran grimaced on straight 
leg raise testing, but that during the evaluation, there was 
no palpable muscle spasm.  There was decreased sensation in 
the left lateral thigh and a rectal examination was negative.

Following the physical examination of the veteran, the 
examiner diagnosed him as having residuals of a traumatic 
injury to the thoracic and lumbar spine that was manifested 
by continuing low back pain that had gradually progressed 
through the years.

Private medical records, dated from January 2002 to November 
2003, show that the veteran continued to suffer from thoracic 
and lumbar spine problems with limitation of motion in all 
planes of excursion and that he treated the condition with 
moist heat, Bextra, Flexeril and rest.

Further, records from Dr. Parrotta show that during October 
and November 2003, the veteran received treatment for 
complaints of chronic lumbar spine pain and the examiner 
indicated that the veteran was currently incapacitated due to 
the disability.

A leave chart for 2003 reflects that the veteran missed 34 
days of work due to manifestations of his thoracic and lumbar 
spine disabilities.

In November 2004, the veteran was again formally examined by 
VA.  The examiner reported that the veteran had thoracolumbar 
pain and radiation of the pain to the left leg, with 
stiffness but without weakness.  The veteran stated that the 
pain, which ranged from moderate to severe, could be 
intermittent or last the entire day.  He indicated that he 
treated his back problems with Flexeril, Tylenol and 
Celebrex.  The veteran further stated that lifting, pushing 
and pulling led to flare-ups, and that he had flare-ups 
approximately four times each month.  During flare-ups, he 
indicated experiencing additional limitation of motion and 
functional impairment, but no malaise, dizziness, numbness, 
weakness or bowel or bladder problems.  He added that he was 
able to walk unassisted by a brace or a cane, and was able to 
accomplish the activities of daily living.  The veteran 
further reported that he was employed as a truck driver and 
that he worked 40 hours per week but did not engage in 
recreational activities.

The examination disclosed that the veteran ambulated with a 
limping gait.  Range of motion studies showed that the 
veteran had forward flexion to 70 degrees, with pain.  He had 
pain with backward extension, as well as right and left 
lateral rotation, each at 25 degrees.  The examiner stated 
that there was limitation of motion of the thoracolumbar with 
pain, fatigue, weakness and lack of endurance following 
repetitive use and during flare-ups; he stated that, during 
those times, the veteran lost approximately 10 degrees of 
forward flexion and lateral flexion and rotation, as well as 
5 degrees of backward extension.  He had muscle spasm from T-
12 to L-4, with tenderness over the area of L4-L5.  There was 
no ankylosis.

The examiner indicated that the veteran's thoracic and lumbar 
spine pain radiated to his left lower extremity.  In 
addition, he reiterated that there was objective evidence of 
pain on motion and muscle spasm, with tenderness in the 
thoracolumbar spine.  Neurological findings include 
intervertebral disc syndrome at L-4, L-5, and S-1.  Further, 
he reported that the veteran experienced incapacitating 
episodes that caused him to lose 14 days of work in the past 
year.  In addition, he observed that the veteran had lost 
almost 40 days of work due to incapacitating episodes that 
occurred in 2003.

The examiner added that the veteran was able to work an 
eight-hour day and intermittently lift and carry 40 to 50 
pound objects.  He was able to stand for 90 minutes to two 
hours and was able to walk 500 feet without flare-ups.  The 
examiner indicated, however, that the veteran was unable to 
climb, bend, stoop or kneel due to his thoracic and lumbar 
spine disability.  The veteran was able to drive but not 
operate heavy machinery.

The diagnoses were lumbosacral strain and traumatic arthritis 
of the lumbosacral strain in L-4, L-5, and S-1, with 
degenerative joint disease of the thoracic and lumbar spine 
on X-ray.  In this regard, he stated that the veteran had 
sciatic non-distribution radiculopathy due to the service-
connected back disability, with radiation to the left 
buttocks and left lower extremity.  He added that there was 
no paralysis, but that the veteran had moderate to severely 
disabling neuritis and neuralgia.

In a November 2004 statement, the veteran indicated that 
although he told the November 2004 VA examiner that he had 
lost 14 days of work due to his thoracic and lumbar spine 
disability, he had in fact lost 18.5 days due to the 
condition, and in support, he submitted a copy of his 2004 
leave chart.

Based on the foregoing, the Board finds that the veteran's 
back disabilities do not present an exceptional or unusual 
disability picture.  While, the veteran's back conditions do 
clearly interfere with his employment, as indicated by the 
lost days of work noted above, the Board does not find that 
this interference is marked, but is rather contemplated in 
the evaluations granted to the veteran for his service-
connected conditions in the application of the regular 
schedular standards.  There is also no evidence supporting a 
finding that his back conditions are productive of frequent 
periods of hospitalization, rendering impractical the 
application of the regular schedular standards.  Based on a 
careful analysis of the lay and medical evidence, the Board 
concludes that the veteran's back disabilities do not warrant 
an evaluation in excess of 10 percent for arthritis of the 
thoracic spine, or in excess of 40 percent for intervertebral 
disc syndrome of the lumbosacral spine.





ORDER

1.  Entitlement to an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.312(b)(1) for arthritis of 
the thoracic spine is denied.

2.  Entitlement to an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.312(b)(1) for intervertebral 
disc syndrome of the lumbosacral spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


